ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into,
effective February 1, 2005 (the “Effective Date”), by and between BEAR
PETROLEUM, INC., a Kansas corporation, hereafter called “Buyer,” and TENGASCO,
INC., a Tennessee corporation, hereafter called “Seller.”


RECITALS

A.     Seller is the owner of oil and gas leases listed on attached Exhibit A
(the Leases) and the property described in paragraph No. 1, all of which is
hereafter called the Assets.

B.     Seller desires to sell all of its rights, title, and interest in and to
the Assets to Buyer upon the terms and subject to the conditions contained
herein.

C.     Buyer desires to purchase all of Seller’s rights, title, and interest in
and to the Assets from Seller upon the terms and subject to the terms and
conditions contained herein.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Parties’ execution of this
Agreement, the Parties hereby agree that:


AGREEMENT

      1. Purchase and Sale of Assets.

        1.1 Subject to the terms and conditions of this Agreement, Seller agrees
to sell, and Buyer agrees to purchase, all of Seller’s rights, title, and
interest in and to the Leases, together with the rights incident thereto and the
personal property thereon, appurtenant thereto or used in connection therewith,
including, without limitation, surface equipment such as, but not limited to,
pump jacks and compressors; and also, all of Seller’s interests in and to a
gathering system (the “Gathering System”) consisting of 7 miles of 10 inch line,
7.5 miles of 8 inch line, 69 miles of 4 inch line, 2 miles of 2 inch line,
together with all surface leases, and rights of way, pipelines, and rolling
stock related thereto.

        1.2 No other assets or liabilities, unless specifically stated above
and/or set forth in Exhibit A will be acquired. All other assets and liabilities
will remain in the sole ownership and under the sole responsibility of the
Seller. Specifically, Buyer shall not assume any amounts owed by Seller to any
creditor or lienholder, provided however, that Buyer will assume royalties,
overriding royalties, bonus payments, production payments, taxes, and the like
accruing or arising after the date of Closing relating to the Assets being
purchased hereunder. Seller shall be responsible for all royalties, overriding
royalties, bonus payments, production payments, taxes and the like relating to
the Assets and accruing or attributable to the period of time prior to the
Closing.

        1.3 The term Gas Well or Gas Wells shall be interpreted in its broadest
meaning, including without limitation any natural gas well, all surface and
other equipment related thereto, the leases relating to or associated with the
natural gas well, and the acreage and gas reserves attributable thereto.

        1.4 Seller acknowledges that it or its predecessor in title originally
had leases on an additional 10,245 acres in Rush County, Kansas (the “Expired
Acreage”), but represents and warrants that it no longer has any rights in and
to such leases, Gas Wells, or gas rights. It is the intent of the parties hereto
that all gas interests of Seller within Rush County, Kansas are being purchased
and sold.

    2.        Purchase Price. As full consideration of the sale and transfer,
assignment and delivery of the Assets by Seller to Buyer, Buyer agrees to pay to
Seller an amount of Two Million Four Hundred thousand dollars ($2,400,000) (the
“Purchase Price”). The Purchase Price shall be payable at the Closing. The
parties hereby acknowledge that the Purchase Price has been determined after
fair arms’ length negotiations.

    3.        Sales and Use Tax. Buyer shall pay all sales and use taxes, if
any, relating to the State of Kansas arising out of the transfer of the Assets.
Buyer shall not be responsible for any business, occupation, withholding or
similar tax or any taxes of any kind relating to any period before the closing.
Seller shall pay all sales and use taxes, if any, applicable to the sale in the
State of Tennessee or any state other than Kansas.

    4.        Existing Debts. All existing debts attributable to Assets remain
the obligation and responsibility of the Seller and shall not be acquired or
assumed by the Buyer. Surface damage relating to the Gathering System occurring
prior to the Closing shall be the sole responsibility of Seller, together with
temporary abandonment payments including shut-in, deferral payments, delay
rental payments accruing or arising prior to the Closing. Seller hereby agrees
to indemnify Buyer from and against all costs, claims, damages, or liability
with respect to all debts of Seller not assumed by Buyer.

    5.        Title. Title to the assets shall be provided free and clear of any
lien or encumbrance. Seller shall furnish to Buyer any and all title evidence in
Seller’s possession as soon as is practicable after execution of this Agreement.
In the event Buyer elects to obtain updated title opinions or other evidence of
title, such title opinions or other evidence of title shall be at Buyer’s sole
expense.

    6.        Representations and Warranties of Seller. Seller hereby
represents, warrants, and agrees that:

    a.        Seller owns, is in possession of, and/or otherwise has the right
to transfer to Buyer and has the authority to dispose of, sell to Buyer, and
deliver its rights, title, and interest in and to the Assets, including without
limitation its rights to all Gas, Processing Rights, Leases (including surface
and sub-surface leases). Grants of Right of Way, the Wells, the Gathering
System, and the Equipment. Each of the Leases is in full force and effect and
enforceable in accordance with its terms.

    b.        To the best of Seller’s knowledge, none of the information
provided by Seller to Buyer in connection with the Leases, the Gas, Processing
Rights and Plant Products, any Well or this agreement contains any untrue
statement of a material fact or omits any material fact necessary to make such
information not misleading.

    c.        The execution and delivery of this Agreement and the performance
of the transactions contemplated hereby will not result in a breach of or
constitute a default under any lease, license or other agreement to which it is
a party bound, or by which any of the Assets may be bound or affected, or
violate any order, writ, injunction or decree of any court or administrative
agency.

    d.        On and after the execution and closing, this Agreement will be a
valid and binding obligation of the Seller enforceable in accordance with its
terms.

    e.        Except for those obligations assumed by Buyer hereunder, and those
ownership interests or rights disclosed in Exhibit “A” relating to the Assets,
the Seller has good and marketable title to the Assets free and clear of all
liens, claims, security interests, encumbrances, restrictions or other charges
of any kind, and that the NRI figures shown on Exhibit A are correct. Except as
stated above, no other person, firm, or corporation owns or has any interest in
the said Assets, or any part thereof, and at the closing the Buyer will acquire
good, valid, and marketable title to all of said assets free and clear of all
liens, claims, security interests, encumbrances, restrictions, or other charges
of any kind.

    f.        All persons, firms, corporations, material men, suppliers, and
subcontractors who have furnished services, labor or materials, for the
construction, repair or operation of the Property have been paid in full; no
claims have been made, nor is any suit or claim now pending against the Assets
on behalf of any contractor, subcontractor, laborer, supplier, or material man;
and no security agreements, financing statements, leases, or installment sales
contracts have been given or are now outstanding on or against any of the
property comprising the Assets and any materials, fixtures, tools, equipment,
furnishings, placed upon or installed property relating to the Assets.

    g.        With the exception of current ad valorem taxes not yet due and
payable, all taxes and other assessments relating to the Assets have been paid.

    h.        To the Seller’s knowledge, there exists no violation of any law,
rule, order, or regulation of any governmental body with jurisdiction over the
Assets or Seller’s operations of the Assets.

    i.        That the purchasers of production from the Assets are paying to
Seller, without suspense, not less than the Net Revenue Interest set forth in
Exhibit A.

    j.        That the Seller is not a party to any agreement, whether written
or oral, which in any manner restricts their right to enter into this Agreement
and to carry out the terms and conditions hereof.

    k.        The Seller has in all material respects performed all obligations
required to be performed by it under all leases, contracts, agreements, and
other commitments to which it is a party and are not in material default of any
of them.

    1.        That the Seller has no knowledge of any pending or threatened
litigation against it or proceedings before any administrative or licensing
authority which in any manner may materially affect the value or title to the
Assets to be sold hereunder.

    m.        In the event any legal or monetary claims arise against the Assets
purchased that allegedly arose or are attributable to the time prior to the
Closing, the Seller will remain solely liable for such and Seller hereby agrees
to indemnify, hold harmless, and defend Buyer, against all such claims and
against all costs, damages, liability, and expense, including without limitation
attorney’s fees and defense costs.

    n.        To Seller’s knowledge, they have complied and are in compliance
with all laws, ordinances, requirements, regulations, decrees and orders
applicable in any material respect to the Assets and have not received any
notice of noncompliance.

    o.        All authorizations, approvals, consents, and waivers necessary to
enable Seller to sell the Assets to Buyer have been obtained from the
appropriate parties (including, but not limited to, governmental agencies) and
Seller shall use its best efforts, and Buyer shall cooperate with Seller in its
efforts and Seller will cooperate with Buyer, to obtain promptly such
authorizations, approvals, consents, and waivers necessary or reasonably prudent
to enable Buyer to operate the assets substantially similar to the manner in
which they were operated prior to the Effective Date of this Agreement.

    7.        Seller’s Obligations Before Closing. Seller covenants that from
the date of this Agreement until the Closing Date:

    a.        Access and Information. Buyer and its counsel, accountants and
other representatives shall have full access during normal business hours to all
properties, books, accounts, records and documents of or relating to the Assets.
Seller shall furnish or cause to be furnished to Buyer and its representatives
all data and information concerning the Assets, finances, and properties of
Seller that may reasonably be requested. Buyer agrees that if for any reason the
transaction contemplated hereby shall not he consummated, it will hold in
confidence all information it may have learned or obtained concerning the
Seller’s business and return to Seller all books, records, documents, and other
written information obtained by it in the course of any investigation hereunder.

    b.        Normal Course of Business. Seller will carry on its business and
activities related to the Assets diligently and in substantially the same manner
as it previously has been carried out, and shall not make or institute any
unusual or novel methods of sales, management or operations that will vary
materially from those methods used by Seller as of date of this Agreement.


8. CONDITIONS PRECEDENT TO BUYER’S PERFORMANCE.

        The obligations of Buyer to purchase the Assets and the business under
this Agreement are subject to the satisfaction, at or before the closing, of all
of the conditions set out below in this Paragraph. Buyer may waive any or all of
these conditions in whole or in part without prior notice.

    a.        Accuracy. All representations and warranties by Seller contained
in this Agreement or in any written statement delivered to Buyer under this
Agreement shall be materially true on and as of the Closing Date as though made
on that date.

    b.        Performance. Seller shall have performed, satisfied, and complied
with all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by it, on or before the Closing Date.

    c.        No Adverse Change. There shall not have been any materially
adverse change relating to the Assets; provided, however, that no change in the
value of the Assets caused by any change in natural gas prices shall be
considered a materially adverse change relating to the Assets for purposes of
this provision.

    d.        Litigation. No action, suit or proceeding for any court or
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or its consummation, shall have been instituted or threatened on
or before the Closing Date.

    e.        Approval of Documents. The form and substance of all certificates,
instruments and other documents delivered by Seller to Buyer under this
Agreement or reasonably required to accomplish the intent of this Agreement
shall be reasonably satisfactory to Buyer and its counsel.

    9.        Conditions Precedent to Seller’s Performance.

        The obligations of Seller to sell the Assets and the business under this
Agreement are subject to the satisfaction, at or before the closing, of all of
the conditions set out below in this Paragraph. Seller may waive any or all of
these conditions in whole or in part without prior notice.

    a.        Accuracy. Any representations and warranties by Buyer contained in
this Agreement or in any written statement delivered to Seller under this
Agreement shall be materially true on and as of the Closing Date as though made
on that date.

    b.        Performance. Buyer shall have performed, satisfied, and complied
with all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by it, on or before the Closing Date.

    c.        Release of Lien. Seller shall have obtained a release of all
mortgages and security interests encumbering the Assets.

    d.        Litigation. No court or governmental order pertaining to the
transaction contemplated by this Agreement or its consummation, shall exist
which would restrict, prohibit, or prevent the consummation of the Purchase and
Sale.

    e.        Approval of Documents. The form and substance of all certificates,
instruments and other documents to be delivered by Seller to Buyer under this
Agreement or reasonably required to accomplish the intent of this Agreement
shall be reasonably satisfactory to Seller and its counsel.

    10.        Closing. The transfer of the Assets by Seller to Buyer (the
“Closing”) shall take place at Commerce Bank, El Dorado, Kansas, at 11:00 a.m.
on March 4, 2005, or at such earlier time and place as the parties may agree to
in writing (the “Closing Date”). The transfer of the Assets shall be deemed
effective as February 1, 2005. All ad valorem property taxes and any other taxes
assessed against the Assets for tax years prior to 2005 shall be paid by Seller
prior to or concurrent with the Closing. As soon as the taxes for 2005 are
received. Buyer shall furnish Seller a copy thereof and Seller shall pay Buyer
1/12th thereof. The proceeds of all gas produced from the Assets prior to 12:01
a.m., on the effective date shall be the property of Seller, and the proceeds of
all gas produced from the Assets after such date and time shall be the property
of Buyer. Seller shall pay all operating expenses, through and including March
31, 2005.

    11.        Seller’s Delivery. At the Closing, Seller shall deliver to Buyer
the following instruments in form and substance satisfactory to Buyer and its
counsel against the delivery of the items specified from Buyer. :

    a.        Any assignments and applicable Bill(s) of Sale of the Assets.

    b.        Any authorization, approval or waiver which shall be required from
any governmental agency in order to permit the sale and transfer of the Assets
to be made to the Buyer free and clear of any liens for unpaid taxes or required
for any other purpose in order to permit the Buyer to acquire title to said
Assets free and clear of liens and encumbrances of any kind and to use the same
in further of its business purposes except as otherwise expressly assumed by
Buyer hereunder.

    c.        Such other instruments and documents of conveyance and assignment
as may be reasonably necessary to transfer title to the assets to be acquired
hereunder to the Buyer and to carry out the intent hereof.

    d.        All books, records, files, and other documents related to the
Assets which may be reasonably required by Buyer.

    e.        Such other instruments and documents as may be reasonably
necessary to carry out the purposes hereof.

    12.        Buyer’s Delivery. At the Closing, Buyer shall deliver to Seller
the following instruments in form and substance satisfactory to Seller against
the delivery of the items specified for Seller above.

    a.        Buyer’s cashier’s check or bank wire transfer in that amount of
the cash Purchase less any earnest money amount paid as provided in Section 9
above.

    b.        Such other instruments and documents as may be reasonably
necessary to carry out the purposes hereof.

    13.        Continuing Obligations of Seller.

    a.        Further Documents. At any time and from time to time hereafter,
Seller shall, at the request of Buyer and without further consideration, execute
and deliver any further instrument or documents and take all such further action
as Buyer may reasonably request in order to more effectively transfer to and
vest in Buyer full and complete title to the Assets and in order to assist Buyer
in exercising its rights with respect thereto or performing its obligations with
respect to this Agreement.

    b.        Survival of Representations and Warranties. All representations
and warranties of Seller contained herein and remedies for failure to perform
any obligation, agreement, covenant, or provision to be performed by Seller
hereunder shall survive the execution and delivery of this Agreement and shall
continue in full force and effect regardless of any investigation or inquiry
made by Buyer.

    c.        Costs and Expenses. From and after the Closing Date, Seller shall
pay all costs and expenses necessary for the operation of the Assets arising or
accruing prior to the Closing Date.

    14.        Continuing Obligations of Buyer.

    a.        Further Documents. At any time and from time to time hereafter,
Buyer shall, at the request of Seller and without further consideration, execute
and deliver any further instrument or documents and take all such further action
as Seller may reasonably request in order to more effectively transfer to and
vest in Buyer full and complete title to the Assets and in order to assist
Seller in exercising its rights with respect thereto or performing its
obligations with respect to this Agreement.

    b.        Survival of Representations and Warranties. All representations
and warranties of Buyer contained herein and remedies for failure to perform any
obligation, agreement, covenant or provision to be performed by Buyer hereunder
shall survive the execution and delivery of this Agreement and shall continue in
full force and effect regardless of any investigation or inquiry made by Seller.

    c.        Costs and Expenses. From and after the Closing Date, Buyer shall
pay all costs and expenses necessary for the operation of the Assets after the
Closing Date.

    15.        Indemnification.

    a.        Agreement of Seller to Indemnify. Seller will protect, defend,
indemnify and hold harmless Buyer from and against (i) any and all liabilities,
obligations, debts, or commitments of Seller or related to the Assets arising
before the Closing Date and not expressly assumed by Buyer hereunder, (ii)
investor lawsuits, and (iii) any and all demands, claims, recoveries,
obligations, losses, damages, deficiencies and liabilities and all related
costs, expenses (including reasonable attorneys’ fees), interest and penalties
which Buyer shall incur or suffer which arise, result from or relate to (a) the
breach of, or failure to perform or satisfy, any of the representations,
warranties, covenants or agreements made by Seller in or under this Agreement,
(b) any action, suit, proceeding (administrative or otherwise), claim,
arbitration or investigation (including costs and expenses sustained in
connection therewith) pending, threatened against or affecting the Assets or
Seller’s business as transacted prior to or as of the Closing Date in any court
or before any governmental agency or instrumentality based upon or arising from
any act, event or transaction involving, or any action taken by, Seller which
occurred, existed or was taken or may be alleged to have occurred, existed or
have been taken, on or before the Closing Date.

    b.        Notice to and Right to Defend. Buyer shall give Seller and Seller
shall give Buyer, prompt notice of the assertion or commencement of any action,
suit, claim, proceeding, arbitration or investigation, and shall give said party
receiving notice a reasonable opportunity to defend same at its own expense and
with counsel of its own selection (who shall be approved by the party giving
notice, which approval shall not be unreasonably withheld); provided that the
party giving notice shall at all times also have the right to fully participate
in the defense, at its own expense. If the party receiving notice, within a
reasonable time after said notice, shall fail to defend, the party giving notice
shall have the right but not the obligation to undertake the defense of and to
compromise or settle (exercising reasonable business judgment) the claim or
other matter on behalf of, for the account of and at the risk and expense of the
party receiving notice. If the claim is one that cannot by its nature be
defended solely by the party receiving notice, the party giving notice shall
make available all information and assistance that the party receiving notice
may reasonably request; provided that any associated expenses shall be paid by
the party responsible for the indemnity of the other pursuant to paragraphs a
and b above.

    c.        Agreement of Buyer to Indemnify. Buyer will protect, defend,
indemnify and hold harmless Seller from and against (i) any and all liabilities,
obligations, debts, or commitments of Buyer or related to the Assets arising
after the Closing, (ii) investor lawsuits instituted by investors of Buyer, and
(iii) any and all demands, claims, recoveries, obligations, losses, damages,
deficiencies and liabilities and all related costs, expenses (including
reasonable attorneys’ fees), interest and penalties which Seller shall incur or
suffer which arise, result from or relate to (a) the breach of, or failure to
perform or satisfy, any of the representations, warranties, covenants or
agreements made by Buyer in or under this Agreement, (b) any action, suit,
proceeding (administrative or otherwise), claim, arbitration or investigation
(including costs and expenses sustained in connection therewith) pending,
threatened against or affecting the Assets or Buyer’s business as transacted
after the Closing Date in any court or before any-governmental agency or
instrumentality based upon or arising from any act, event or transaction
involving, or any action taken by Buyer which occurred after the Closing Date.

    16.        Publicity. Prior to the Closing, all notices by Seller or Buyer
to third parties and all other publicity or releases issued hereupon concerning
this Agreement and the transactions contemplated hereby shall be approved by
Buyer and Seller prior to release or other dissemination by Seller or Buyer.

    17.        Expenses. Buyer and Seller shall pay their own costs and expenses
in connection with the Agreement and transaction contemplated hereby. Seller
owes a finder’s fee to a third party as a result of the transaction contemplated
hereby. Such finder’s fee will be paid by Seller.

    18.        Notices. All notices, requests, instructions or documents
hereunder shall be in writing and delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid to the addresses set
forth above. Any party may change the address to which notices are to be sent to
it by giving ten (10) days’ written notice of such change of address to the
other parties in the manner above provided for giving notice. Notices will be
considered delivered on the date of actual delivery.

    19.        Attorney’s Fees and Costs. If any legal action or any arbitration
or other proceeding is brought for the enforcement of this Agreement, or because
of an alleged dispute. breach, default or misrepresentation in connection with
any of the provisions hereof, the successful or prevailing party or parties
shall be entitled to recover actual reasonable attorneys’ fees and other costs
incurred in that action or proceeding in addition to any other relief to which
it or they may be entitled.

    20.        Complete Agreement. This Agreement, together with the Exhibits
hereto and the documents to be signed and delivered at the Closing contains the
entire agreement of the parties with respect to the transactions contemplated
hereby and may be amended, modified or supplemented only by a written instrument
duly signed by the party against which such amendment, modification or
supplement is sought to be enforced.

    21.        Severable Provisions. The provisions of this Agreement are
severable and if any one or more provisions may be determined to be
unenforceable, in whole or in part, the remaining provisions, and any partial
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable,

    22.        Governing Law. This Agreement shall be construed in accordance
with the laws of the State of Kansas.

    23.        Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Buyer and its successors and assigns and shall
also be binding upon and shall inure to the benefit of Seller and its successors
and assigns.

    24.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, which shall be deemed
to constitute one and the same instrument.

    25.        Headings. The subject headings of the sections of this Agreement
are included for purposes of convenience only and shall not affect the
construction or interpretation of any term or provisions hereof.

26.     Parties Benefited. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provisions give any third persons any right of
subrogation or action against any party to this Agreement.

27.     Agreement Negotiated. The parties thereto have been represented by
counsel of their own choosing throughout this transaction who have carefully
negotiated the provisions hereof. As a consequence, the parties do not believe
that the presumptions relating to the interpretation of contracts against the
drafter or any particular clause should be applied in this case aid therefore
waive such.

28.     Authority to Enter Into Agreement. Each party, represents and warrants
that it has the requisite authority to enter into and consummate this
transaction and that they have complied with all laws, ordinances, rules and
regulations governing them or this transaction, including without limitation
that all necessary, appropriate and reasonably prudent board of director,
shareholder, management, and member approval has been duly and properly
obtained. Each of the signatories below hereby personally represent and warrant
that they have the proper and duly authorized authority to act for and in behalf
of their respective entities to enter into this Agreement and to consummate this
transaction as contemplated herein, including without limitation, that all
corporate or company formalities and requirements necessary to establish such
authority have been complied with.

        IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto, on this 4th day of March 5, 2005, effective as of the date first above
written.

      

Tengasco,Inc.
By: s/ Jeffrey R.Bailey
Jeffrey R. Bailey,
President

Bear Petroleum, Inc.
By: s/ Richard A. Schremmer
Richard A. Schremmer,
President